Exhibit 10.1

Employment Agreement

This Employment Agreement (the “Agreement”) dated as of March 28, 2007 and
effective as of May 14, 2007 (the “Effective Date”), is made by and between Paul
H. Sunu (the “Executive”) and Hawaiian Telcom Communications, Inc. and any of
its subsidiaries and affiliates as may employ Executive from time to time
(collectively, and together with any successor thereto, the “Company”).
Notwithstanding anything herein to the contrary, this Agreement shall be void
and of no force and effect if within 20 days of the Effective Date the Company
is not, acting reasonably and in good faith, satisfied with the results of a
background check on the Executive.

RECITALS

A.                                 The Company desires to engage the Executive
to perform services pursuant to the terms and conditions of this Agreement.

B.                                   The Executive desires to provide services
to the Company on the terms herein provided.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the covenants set forth
below, the parties agree as follows:

1.             Certain Definitions.

(a)                                  “Annual Base Salary” shall have the meaning
set forth in Section 3(a).

(b)                                 “Board” shall mean the Board of Directors of
the Company.

(c)                                  “Cause” to terminate  the Executive’s
employment shall include any of the following facts or circumstances:

(i)                         Executive’s failure to follow a legal order of the
Board, other than any such failure resulting from the Executive’s Disability,
and such failure is not remedied within 30 days after receipt of written notice;

(ii)                      Executive’s gross or willful misconduct in the
performance of duties that causes or is reasonably likely to cause damage to the
Company;

(iii)                   Executive’s conviction of felony or crime involving
material dishonesty or moral turpitude;

(iv)                  Executive’s fraud or, other than with respect to a de
minimis amount, personal dishonesty involving the Company’s assets; or

(v)                     The Executive’s unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing the Executive’s duties and responsibilities under this Agreement.


--------------------------------------------------------------------------------


Prior to a termination pursuant to Section 4(a) (iii), the Company shall conduct
a reasonable investigation to determine, based on information reasonably
available to the Company, whether Cause for termination exists.

(d)         “Company” shall have the meaning set forth in the preamble.

(e)          “Compensation Committee” means the Compensation Committee of the
Board.

(f)            “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death; (ii) if the
Executive’s employment is terminated pursuant to Section 4(a)(ii) — (vi) either
the date indicated in the Notice of Termination or the date specified by the
Company pursuant to Section 4 (b) whichever is earlier; (iii) if the Executive’s
employment is terminated pursuant to Section 4(a)(vii) or Section 4(a)(viii),
the expiration of the then-applicable Term.

(g)         “Disability” shall mean the absence of the Executive from the
Executive’s duties to the Company on a full-time basis for a total of six months
during any l2-month period as a result of incapacity due to mental or physical
illness which is determined to be reasonably likely to extend beyond the
completion of the Term and which determination is made by a physician selected
by the Company and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably). A Disability shall not be “incurred” hereunder until, at the
earliest, the last day of the sixth month of such absence.

(h)         “Executive” shall have the meaning set forth in the preamble.

(i)             The Executive shall have “Good Reason” to resign his employment
upon
 the occurrence of any of the following:

1.               failure of the Company to continue the Executive in the
position of Senior Vice President and Chief Financial Officer;

2.               the Company’s material breach of this Agreement;

3.               the relocation of the Executive’s principal office, without his
consent, to a location that is in excess of 100 miles from Honolulu, Hawaii; or

4.               failure of the Company to make any payment or provide any
benefit in accordance with this Agreement.

2


--------------------------------------------------------------------------------


(j)    The Executive may not resign his employment for Good Reason unless:

1.                    the Executive provides the Company with at least 30 days
prior written notice of his intent to resign for Good Reason; and

2.                    the Company does not remedy the alleged violation(s)
within the 30-day period.

(k) “Inventions” shall have the meaning set forth in Section 6(d).

(l)  “Non-Union Bonus Plan” shall have the meaning set forth in Section (3) (b).

(m) “Notice of Termination” shall have the meaning set forth in Section 4 (b)

(n)”Term” shall have the meaning set forth in Section 2 (b).

2.             Employment.

(a)          The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 2(b), in
the position set forth in Section 2(c), and upon the other terms and conditions
herein provided.

(b)         The initial term of employment under this Agreement (the “Initial
Term”) shall be for the period beginning on the Effective Date of this Agreement
and ending on the third anniversary there of, unless earlier terminated as
provided in Section 4. The employment term shall automatically be extended for
successive one-year periods (“Extension Terms” and, collectively with the
Initial Term, the “Term”) unless either party gives notice of non-extension to
the other no later than 90 days prior to the expiration of the then-applicable
Term.  Notwithstanding the foregoing, Executive will be an employee at-will of
the Company.  The Company may terminate Executive’s employment at any time for
any lawful reason, at its discretion.  Likewise, Executive may terminate his
employment with the Company at any time for any reason by giving the Company
30-days advance written notice.

(c)          Position and Duties. The Executive shall serve as Senior Vice
President & Chief Financial Officer of the Company and shall have the
authorities, duties and responsibilities customarily commensurate with such
position and such additional responsibilities, duties and authority, as may from
time to time be reasonably assigned to the Executive by the Chief Executive
Officer or his designee. The Executive shall report to the Chief Executive
Officer. The Executive shall devote his full working time, attention and efforts
to the business and affairs of the Company. The Executive will be knowledgeable
of and comply with the Company’s rules and policies as adopted by the Company
from time to time. During the Term, it shall not be a violation of this
Agreement for the Executive to (i) serve on industry trade, civic or charitable
boards or committees; (ii) deliver lectures or fulfill speaking engagements; or
(iii) manage personal investments, as long as such activities do not materially
interfere with the performance of the Executive’s duties and responsibilities.
The Executive shall be permitted to serve on for-profit corporate boards of
directors and advisory committees if approved in

3


--------------------------------------------------------------------------------


advance by the Board, which approval shall not unreasonably be withheld. In
addition, Executive shall be permitted to fulfill obligations under the terms
and conditions of his services agreement as previously disclosed to the Company
as long as it does not interfere with Executive’s duties or responsibilities.

3.             Compensation and Related Matters.

(a)          Annual Base Salary. During the Term, the Executive shall receive a
base salary at a rate of $312,000 per annum, which shall be paid in accordance
with the customary compensation practices or policies of the Company (the
“Annual Base Salary”).  Annual Base Salary may be increased, but not decreased,
from time to time by the Board.  Paydays are expected to be every other Friday
(normally 26 pay days a year).  Executive’s paycheck shall be delivered to
Executive or made available to Executive on such dates.  If a payday falls on a
holiday or weekend, Executive may pick up his paycheck on the weekday
immediately preceding the payday.

(b)         Annual Performance Bonus. During the Term, the Executive will
participate in an annual performance-based bonus plan (“Non-Union Bonus Plan”)
established by the Compensation Committee at a target level of 75% of Annual
Base Salary (“Target Level”). Such bonus shall be payable at such time as
bonuses are paid to other senior executive officers who participate therein. The
amount of the Executive’s annual bonus payable pursuant to such plan shall be
determined with respect to each of the Company’s fiscal years that ends during
the Term.  The 2007 financial targets are set forth in Exhibit A.

(c)          Equity Participation. During the Term, the Executive shall be
entitled to participate in the Stock Option Plan of the Company and shall be
granted an option to purchase a percentage of the common stock of Hawaiian
Telcom Holdco, Inc. (“Common Stock”) The Executive shall receive an option
covering that number of shares as would produce a pre-tax target option value of
$4,000,000.00 [four million dollars] at such specified future date as is
determined by the Company, if as of that date an investment in Hawaiian Telcom
Holdco, Inc. achieved a specified rate of return as determined by the Company. 
The grant of stock options shall be governed by the terms of the Stock Option
Plan and Stock Option Agreement (similar to the form attached as Exhibit A). It
is expressly understood that the Executive’s entitlement to participation in the
Stock Option Plan is not a guarantee that the Option referenced herein shall
attain any particular value in the future.

(d)         Benefits. The Executive shall be entitled to participate in all
employee benefit plans, programs and arrangements of the Company which are
applicable to the senior officers of the Company at a level commensurate with
the Executive’s position.

(e)          Relocation Expenses. In accordance with the Company’s applicable
relocation plans and policies, the Company shall reimburse the Executive for any
of the

4


--------------------------------------------------------------------------------


following expenses reasonably incurred by the Executive in connection with his
move from North Carolina to Hawaii:  travel (including without limitation up to
two house hunting trips) and similar related moving expenses and costs of
packing, unpacking and transporting the personal effects of the Executive and
his family, including transportation of up to two automobiles, from the
Executive’s current residence in North Carolina to Hawaii.  As a departure from
policy, the Executive shall have 18 months to complete his relocation to
Hawaii.  In the event that the Executive’s employment shall terminate for any
reason other than Cause prior to the second anniversary of the Effective Date,
the Company shall reimburse the Executive for all relocation expenses (as set
forth and in accordance with this paragraph) incurred by the Executive due to
the Executive’s relocation, provided said relocation is to North Carolina. With
respect to any reimbursements paid to the Executive under this paragraph which
are taxable to the Executive, the Executive shall be entitled to receive an
additional payment from the Company in an amount such that, after payment by the
Executive of all income taxes imposed on the reimbursements and the additional
payment, the Executive would retain an amount equal to such reimbursements.

(f)            Expenses. During the Term, the Company shall reimburse the
Executive for all reasonable travel and other business expenses incurred by him
in the performance of his duties to the Company in accordance with the Company’s
expense reimbursement and travel policies.

(g)         Housing Allowance. During the Term, the Company shall pay the
Executive a reasonable housing allowance at a rate of $5,250 per month, as
determined based on the Company’s good faith, independent verification and
analysis of the Executive’s housing requirements and needs and subject to
applicable withholding taxes. Such allowance shall be paid periodically, in
accordance with the Company’s policies and procedures and may be applied to pay
temporary lodging expenses in Hawaii.  With respect to any such allowance paid
to the Executive under this Section 3 (g) which is taxable to the Executive, the
Executive shall be entitled to receive an additional payment from the Company in
an amount such that, after payment by the Executive of all income taxes imposed
on the housing allowance and the additional payment, the Executive would retain
an amount equal to such housing allowance.

(h)         Personal Travel Expenses.  During the Term, the Company shall
reimburse the Executive for the reasonable cost of business class roundtrip
airline tickets from Hawaii to the mainland United States for the Executive and
his spouse for up to two personal trips per year.

 (h)      Vacation. During the Term, the Executive shall be entitled to no less
than three weeks paid vacation for each completed 12 month period of service. 
Any vacation shall be taken at the reasonable and mutual convenience of the
Company and the Executive. Paid vacation that has not been taken by Executive
during the twelve month period following the period in which it is earned shall
carry over to any subsequent period up to a maximum accumulated six weeks.
Vacation will

5


--------------------------------------------------------------------------------


be accrued depending on month of hire for the first year of employment per the
Company vacation policy.

4.             Termination.

The Executive’s employment may be terminated by the Company or the Executive, as
applicable, without any breach of this Agreement under the following
circumstances:

(a)          Circumstances.

(i)                                     Death. The Executive’s employment shall
terminate upon his death.

(ii)                                  Disability. If the Executive has incurred
a Disability, the Company may give the Executive written notice of its intention
to terminate the Executive’s employment. In that event, the Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Executive, provided that within the 30 days after
such receipt, the Executive shall not have returned to full-time performance of
his duties.  This Section 4 (a) (ii) shall be construed in a manner consistent
with the requirements of the Americans With Disabilities Act and Hawaii
Employment Practices law.

(iii)                               Termination for Cause. The Company may
terminate the Executive’s employment for Cause.

(iv)                              Termination without Cause. The Company may
terminate the Executive’s employment without Cause.

(v)                                 Resignation for Good Reason. The Executive
may resign his employment for Good Reason.

(vi)                              Resignation without Good Reason. The Executive
may resign his employment without Good Reason.

(vii)                           Non-extension of Term by the Company. The
Company may give notice of non-extension to the Executive pursuant to Section
2(b).

(viii)                        Non-extension of Term by the Executive. The
Executive may give notice of non-extension to the Company pursuant to Section
2(b).

(b)         Notice of Termination. Any termination of the Executive’s employment
by the Company or by the Executive under this Section 4 (other than termination
pursuant to paragraph (a)(i) (death) shall be communicated by a written notice
to the other party indicating the specific termination provision in this
Agreement relied upon and specifying a Date of Termination which, if submitted
by the Executive, shall be at least 30 days following the date of such notice (a
“Notice of Termination”) provided, however, that the Company may, in its sole
discretion, change the Date of Termination to any date following the Company’s
receipt of

6


--------------------------------------------------------------------------------


the Notice of Termination. A Notice of Termination submitted by the Company may
provide for a Date of Termination on the date the Executive receives the Notice
of Termination, or any date thereafter elected by the Company in its sole
discretion. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Cause or Good Reason shall not waive any right of the Executive or the Company
or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights.

(c)          Company Obligations Upon Termination. Upon termination of the
Executive’s employment, the Executive (or the Executive’s estate) shall be
entitled to receive a lump sum equal to the Executive’s Annual Base Salary
through the Date of Termination not theretofore paid, any bonus if declared or
earned but not yet paid for a completed fiscal year, any expenses owed to the
Executive, any accrued vacation pay owed to the Executive, and any amount
arising from the Executive’s participation in, or benefits under any employee
benefit plans, programs or arrangements, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements.

5.             Severance Payments.

(a)          Termination for Cause.  Resignation without Good Reason or upon
Non-extension by the Executive.  If the Executive’s employment shall terminate
pursuant to sections 4(a) (iii) for Cause, or Section 4(a) (vi) without Good
Reason, or Sections 4(a) (viii) due to Non-extension of the Agreement by the
Executive, the Executive shall not be entitled to any severance payment.

(b)         Termination upon death or Disability.  If the Executive’s employment
shall terminate pursuant to Sections 4(a)(i) due to the Executive’s death, or
pursuant to Section 4(a)(ii) due to the Executive’s Disability, the Company
shall pay to the Executive (or the Executive’s estate):

(i)             within 30 days following the Date of Termination and otherwise
in accordance with the Company’s regular payroll practice, an amount equal to
the Annual Base Salary that the Executive would have been entitled to receive if
the Executive had continued his employment for a period of six months following
the Date of Termination; and

(ii)          a prorated amount of the Executive’s annual bonus based on the
Company’s year-to-date performance through the Date of Termination in relation
to the performance targets set forth in the Non-Union Bonus Plan (such amount to
be determined in good faith by the Compensation Committee).

7


--------------------------------------------------------------------------------


(c)          Termination without Cause or Resignation for Good Reason. If the
Executive’s employment shall terminate without Cause pursuant to Section
4(a)(iv) or for Good Reason pursuant to Section 4(a)(v), the Company shall,
subject to the Executive’s execution of a general waiver and release of claims
acceptable to the Company:

(i)             Continue to pay, in accordance with normal payroll practices,
the Executive’s Annual Base Salary for the period beginning on the Date of
Termination and ending on the earliest to occur of (A) the six month anniversary
of the Date of Termination or (B) the first date the Executive violates any
covenant contained in Section 6 and

(ii)          Continue coverage (at the Company’s expense) for the Executive and
any dependents under the Company group health benefit plan, for the period set
forth in Section 5(c)(i).  The Company will pay the for Executive’s COBRA
medical and dental coverage premiums for the period set forth in Section 5
(c)(i). This benefit shall not include Exec-U-Care or similar supplemental
coverage policies for senior executives.

(d)         Survival. The expiration or termination of the Term shall not impair
the rights or obligations of any party that accrued prior to such expiration or
termination.

6.             Restrictive Covenants.

(a)          Non-Compete.  Executive acknowledges that by virtue of his position
with the Company, he will develop considerable expertise in the business of the
Company.  During Executive’s employment with the Company and for a period of 365
days following the date of the Executive’s termination of employment for any
reason (the “Non-Competition Period”), the Executive shall not directly or
indirectly engage in, have any equity interest in, or manage or operate any
person, firm, corporation, partnership or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in any business that competes with any
telecommunications business of the Company or any entity owned by the Company
anywhere in the State of Hawaii provided, however, that the Executive shall be
permitted to acquire a passive stock or equity interest in such a business
provided the stock or other equity interest acquired is not more than five
percent (5%) of the outstanding interest in such business.  Nothing herein shall
prevent the Executive from engaging in any activity with, or holding any
financial interest in, a non-competitive division, subsidiary or affiliate of an
entity engaged in a business that competes with the Company so long as such
activities do not harm the Company.

(b)         Non-Solicitation of Employees and Customers.  During the
Non-Competition Period, the Executive will not and will not permit any of his
associates to, directly or indirectly, recruit or otherwise solicit or induce
any non-clerical employee, customer, subscriber or supplier of the Company to
terminate, or otherwise change its relationship with the Company, or establish
any relationship with the Executive or any of his associates for any business
purpose that is prohibited by subsection (a) above.  Nothing herein shall
prevent the Executive from serving as a reference.

 

8


--------------------------------------------------------------------------------


(c)          Confidentiality.  The Executive shall, in perpetuity, maintain in
confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose or publish, or use for his benefit or the benefit of any person, firm,
corporation or other entity any confidential or proprietary information or trade
secrets of or relating to the Company, including, without limitation,
information with respect to the Company’s operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment, or deliver to any person, firm, corporation or other entity any
document, record, notebook, computer program or similar repository of or
containing any such confidential or proprietary information or trade secrets. 
The parties hereby stipulate and agree that as between them the foregoing
matters are important, material and confidential proprietary information and
trade secrets and affect the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).  The Executive may respond to a
lawful and valid subpoena or other process but shall:  (i) give the Company the
earliest reasonably possible notice thereof, (ii) as much reasonably in advance
of the return date as possible, make available to the Company and its counsel
the documents and other information sought, and (iii) reasonably assist (the
“Assistance”) such counsel in resisting or otherwise responding to such
process.  The Company shall reimburse Executive for all reasonable expenses he
incurs in providing such Assistance.  Notwithstanding Section 6(c), the
Executive may use or disclose information that is public knowledge.

(d)         Inventions.  All rights to discoveries, inventions, improvements and
innovations (including all data and records pertaining thereto) directly related
to the Company’s business, whether or not patentable, copyrightable, registrable
as a trademark, or reduced to writing, that the Executive may discover, invent
or originate during the Non-Competition Period, either alone or with others and
whether or not during working hours or by the use of the facilities of the
Company (“Inventions”), shall be the exclusive property of the Company. The
Executive shall promptly disclose all Inventions to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem necessary to protect or perfect its rights therein, and shall assist the
Company, at the Company’s expense, in obtaining, defending and enforcing the
Company’s rights therein. The Executive hereby appoints the Company as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by the Company to protect or perfect its rights to any
Inventions.

(e)          Non-Disparagement.  During the Non-Competition Period, the
Executive shall not disparage the Company or any of its affiliates, any of their
respective products or practices, or any of their respective directors,
officers, agents, employees, representatives, shareholders, members or
affiliates, either orally or in writing.

9


--------------------------------------------------------------------------------


(f)            Interpretation.  The Executive and the Company acknowledge and
agree that the time, scope, geographic area and other provisions of the
covenants set forth herein have been specifically negotiated by sophisticated
parties and that such provisions are reasonable under the circumstances.  The
parties further agree that if, despite the foregoing acknowledgement, a court or
other tribunal of competent jurisdiction holds that any of the restrictions of
the covenants set forth herein are unenforceable, the maximum restrictions of
time, scope or geographic area reasonable under the circumstances, as determined
by such court or tribunal, shall be substituted for any such restrictions held
unenforceable.  The provisions of this Agreement shall survive the termination
of Employee’s employment with the Company.

(g)         Injunctive Relief.   Executive acknowledges and agrees that that a
breach of any of the covenants contained in this Agreement will cause
irreparable damage to the Company and its goodwill, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach will be inadequate.  Accordingly, the Executive agrees that in
the event of a breach of any of the covenants contained in this Agreement, in
addition to any other remedy which may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief.

7.             Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any
entity,    including any successor to all or substantially all the assets of the
Company, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates, provided said successor entity assumes all of the obligations of the
Company hereunder. The Executive may not assign his rights or obligations under
this Agreement to any individual or entity, except his estate upon his death.

8.             Governing Law.

This Agreement shall be, interpreted and enforced in accordance with the laws of
the State of Hawaii and, where applicable, the laws of the United States.

9.             Notices.

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by telex, telecopy, electronic
mail, overnight courier service or certified or registered mail, postage
prepaid, as follows:

(a)          If to the Company:

Hawaiian Telcom
1177 Bishop Street
Honolulu, HI 96813
Fax:    (808) 546-8955
Attn:  Michael S. Ruley

10


--------------------------------------------------------------------------------


(b)         If to the Executive:

Paul H. Sunu, at his last, known address.

(c)          or at any other address as any party shall have specified by notice
in writing to the other party.

10.           Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed   to be an original, but all of which together will constitute one and
the same Agreement.

11.           Entire Agreement.

The terms of this Agreement and the other agreements and instruments
contemplated hereby or referred to herein (collectively the “Related
Agreements”) are intended by the Parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and may
not be contradicted by evidence that attempts to modify the express terms of
this Agreement. The parties further intend that this Agreement and the Related
Agreements shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
arbitral,  administrative, or other legal proceeding to vary the terms of this
Agreement and the Related Agreements.

12.           Amendments; Waivers.

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other party with
any provision of this Agreement provided; however, that such waiver shall not
operate as a waiver of, or estoppel with respect to, any other contractual term
or subsequent breach. No failure to exercise or delay in exercising any right
under this Agreement may be construed as waiver of that right.

13.           No Inconsistent Actions.

The parties shall not voluntarily undertake or fail to undertake any action or
course of action inconsistent with the provisions or essential intent of this
Agreement. The Parties intend to act in a fair and reasonable manner with
respect to the interpretation and application of this Agreement.

11


--------------------------------------------------------------------------------


14.           Construction.

This Agreement shall be deemed drafted equally by both parties. Its language
shall be construed as a whole and according to its fair meaning. Any presumption
or principle that the language is to be construed against any party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation. Any references to paragraphs,
subparagraphs, sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary.

15.           Arbitration.

Any dispute or controversy between the Parties arising under or in connection
with this Agreement or Executive’s hire, employment, or termination from
employment shall be settled exclusively by arbitration, conducted before an
arbitrator in Hawaii in accordance with the employment rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitration award in any court having jurisdiction, provided, however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of the
Agreement and the Executive hereby consents that such restraining order or
injunction may be granted without requiring the Company to post a bond. Only
individuals who are (i) lawyers engaged in the practice of law; and (ii) on the
AAA register of arbitrators shall be selected as an arbitrator. Within 20 days
of the closure of the arbitration record, the arbitrator shall prepare written
findings of fact and conclusions of law. It is mutually agreed that the written
decision of the arbitrator shall be valid, binding, final and non-appealable,
provided however, that the parties agree that the arbitrator shall not be
empowered to award punitive damages against any party to such arbitration in
connection with claims arising out of this Agreement. The arbitrator, as
permitted by law, shall require the non-prevailing party to pay the arbitrator’s
full fees and expenses or, if in the arbitrator’s opinion there is no prevailing
party, the arbitrator’s fees and expenses will be borne equally by the parties
thereto. In the event action is brought to enforce the provisions of this
Agreement pursuant to this Section 15, the non-prevailing parties shall be
required to pay the reasonable attorney’s fees and expenses of the prevailing
parties to the extent determined to be appropriate by the arbitrator, acting in
its sole discretion.

16.           Validity; Enforcement.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, such provision shall be severable and this Agreement shall be
construed and enforced as if such provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect. Furthermore, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

12


--------------------------------------------------------------------------------


17.           Withholding

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

18.           Warranty of Noninterference.

The Executive warrants  that he has taken all actions required under the terms
of any prior employment in order to terminate that employment and that the
provisions contained in  any prior agreements with former employers, if any, do
not affect the Executive’s ability to carry out his responsibilities on behalf
of the Company.  Executive warrants  that his  full compliance with this
Agreement shall not interfere with, breach, violate, or abridge any other
contractual (express or implied) legal or fiduciary obligation of Executive to
any other person or business organization including, without limitation, any
duty of protection, non-use or non-disclosure with respect to confidential or
proprietary information or trade secrets concerning any of Executive’s prior
employers or their employees, customers , prospective customers or providers. 
Executive further represents and warrants that he has not been induced by the
Company to breach any existing contractual relation in order to come to work for
the Company.

19.           Indemnification and Insurance.

The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the State of Hawaii, as in effect at the time of the subject act or
omission, and he will be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
senior executive officers against all costs, charges and expenses incurred or
sustained by him in connection with any action, suit or proceeding to which he
may be made a party by reason of his being or having been a director, officer or
employee of the Company or any of its subsidiaries or his serving or having
served any other enterprise, plan or trust as a director, officer, employee or
fiduciary at the request of the Company (other than any dispute, claim or
controversy arising under or relating to this Agreement (except for this Section
19)). The provisions of this Section 19 shall survive any termination of
Executive’s employment or any termination of this Agreement.

(Acknowledgements on following page)

13


--------------------------------------------------------------------------------


20.           Employee Acknowledgement

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

Hawaiian Telcom Communications, Inc.

 

 

 

 

 

 

 

 

By

/s/ Michael S. Ruley

 

 

 

Michael S. Ruley

 

 

Its Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

Paul H. Sunu

 

 

 

 

 

 

 

 

 

/s/ Paul H. Sunu

 

 

 

14


--------------------------------------------------------------------------------